Citation Nr: 0419747	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
compression facture of the T-3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
March 1977. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
to reopen the veteran's claim seeking entitlement to service 
connection for compression fracture of T3 vertebra had not 
been submitted.

In April 2000, the veteran appeared and testified at a post-
decisional hearing at the RO.  A transcript of that hearing 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This appeal is remanded for the RO to schedule a 
hearing for the veteran before a traveling Member of 
the Board, as requested in his Substantive Appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).
 



In December 2002, the Board remanded the issue on appeal for 
the RO to schedule a hearing before a traveling Member of the 
Board, and to notify the veteran of all VCAA requirements.  
While the RO did provide the veteran notice of VCAA 
requirements, it does not appear that the veteran's requested 
hearing before a traveling Member of the Board was scheduled.   
 
Therefore, under Stegall v. West, 11 Vet. App. 268 (1998), 
the veteran's claim regarding whether new and material 
evidence has been submitted to reopen the claim of service 
connection for residuals of a compression facture of the T-3 
vertebra is remanded.

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

The RO should schedule the veteran's 
requested hearing before a traveling 
Member of the Board.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




